
	
		II
		112th CONGRESS
		1st Session
		S. 1635
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2011
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate certain lands in San Miguel, Ouray, and San
		  Juan Counties, Colorado, as wilderness, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 San Juan Mountains Wilderness Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)Covered
			 LandThe term covered
			 land means—
				(A)land designated as wilderness under
			 paragraphs (20) through (22) of section 2(a) of the Colorado Wilderness Act of
			 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756); and
				(B)land in the Special Management Area.
				(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			(3)Special
			 management areaThe term Special Management Area
			 means the Sheep Mountain Special Management Area designated by section
			 4(a).
			(4)StateThe
			 term State means the State of Colorado.
			3.Additions to the
			 National Wilderness Preservation SystemSection 2(a) of the Colorado Wilderness Act
			 of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756) is amended by
			 adding at the end the following:
			
				(20)Lizard Head
				wilderness additionCertain
				Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests
				comprising approximately 3,350 acres, as generally depicted on the map entitled
				Proposed Wilson, Sunshine, Black Face and San Bernardo Additions to the
				Lizard Head Wilderness and dated December 1, 2010, which is incorporated
				in, and shall be administered as part of, the Lizard Head Wilderness.
				(21)Mount Sneffels
				Wilderness additions
					(A)Liberty Bell
				and Last Dollar AdditionsCertain Federal land in the Grand Mesa,
				Uncompahgre, and Gunnison National Forests comprising approximately 8,250
				acres, as generally depicted on the map entitled Proposed Liberty Bell
				and Last Dollar Additions to the Mt. Sneffels Wilderness and dated
				December 1, 2010, which is incorporated in, and shall be administered as part
				of, the Mount Sneffels Wilderness.
					(B)Whitehouse
				AdditionsCertain Federal
				land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising
				approximately 13,000 acres, as generally depicted on the map entitled
				Proposed Whitehouse Additions to the Mt. Sneffels Wilderness and
				dated December 1, 2010, which is incorporated in, and shall be administered as
				part of, the Mount Sneffels Wilderness.
					(22)McKenna Peak
				WildernessCertain Federal land in the State of Colorado
				comprising approximately 8,600 acres of Bureau of Land Management land, as
				generally depicted on the map entitled McKenna Peak Wilderness and
				dated November 10, 2010, to be known as the McKenna Peak
				Wilderness.
				.
		4.Sheep Mountain
			 Special Management Area
			(a)DesignationCertain Federal land in the Grand Mesa,
			 Uncompahgre, and Gunnison and San Juan National Forests comprising
			 approximately 21,620 acres as generally depicted on the map entitled
			 Proposed Sheep Mountain Special Management Area and dated December
			 2, 2010, is designated as the Sheep Mountain Special Management
			 Area.
			(b)PurposeThe
			 purpose of the Special Management Area is to conserve and protect for the
			 benefit and enjoyment of present and future generations the geological,
			 cultural, archaeological, paleontological, natural, scientific, recreational,
			 wilderness, wildlife, riparian, historical, educational, and scenic resources
			 of the Special Management Area.
			(c)Management
				(1)In
			 generalThe Secretary shall manage the Special Management Area in
			 a manner that—
					(A)conserves,
			 protects, and enhances the resources and values of the Special Management Area
			 described in subsection (b);
					(B)maintains or
			 improves the wilderness character of the Special Management Area and the
			 suitability of the Special Management Area for potential inclusion in the
			 National Wilderness Preservation System; and
					(C)is in accordance
			 with—
						(i)the
			 National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);
						(ii)this Act;
			 and
						(iii)any other
			 applicable laws.
						(2)ProhibitionsThe
			 following shall be prohibited in the Special Management Area:
					(A)Permanent
			 roads.
					(B)Except as
			 necessary to meet the minimum requirements for the administration of the
			 Federal land and to protect public health and safety—
						(i)the use of motor vehicles, motorized
			 equipment, or mechanical transport (other than provided in paragraph (3));
			 and
						(ii)the
			 establishment of temporary roads.
						(3)Authorized
			 activities
					(A)In
			 generalThe Secretary may
			 allow any activities (including helicopter access for recreation and
			 maintenance) that have been authorized by permit or license as of the date of
			 enactment of this Act to continue within the Special Management Area, subject
			 to such terms and conditions as the Secretary may require.
					(B)PermittingThe designation of the Special Management
			 Area by subsection (a) shall not affect the issuance of permits relating to the
			 activities covered under subparagraph (A) after the date of enactment of this
			 Act.
					(d)Water
				(1)EffectNothing
			 in this section—
					(A)affects the use
			 or allocation, in existence on the date of enactment of this Act, of any water,
			 water right, or interest in water;
					(B)affects any
			 vested absolute or decreed conditional water right in existence on the date of
			 enactment of this Act, including any water right held by the United
			 States;
					(C)affects any
			 interstate water compact in existence on the date of enactment of this
			 Act;
					(D)authorizes or
			 imposes any new reserved Federal water rights; or
					(E)shall be
			 considered to be a relinquishment or reduction of any water rights reserved or
			 appropriated by the United States in the State on or before the date of
			 enactment of this Act.
					(2)State water
			 lawThe Secretary shall follow the procedural requirements of
			 State law in order to obtain and hold any water rights not in existence on the
			 date of enactment of this Act with respect to the covered land.
				(3)New or Expanded
			 ProjectsNotwithstanding any
			 other provision of law, beginning on the date of enactment of this Act, neither
			 the President nor any other officer, employee, or agent of the United States
			 shall fund, assist, authorize, or issue a license or permit for the development
			 of any new irrigation and pumping facility, reservoir, water conservation work,
			 aqueduct, canal, ditch, pipeline, well, hydropower project, transmission, other
			 ancillary facility, or other water, diversion, storage, or carriage structure
			 in the covered land.
				5.Administrative
			 provisions
			(a)Authorized
			 eventsThe Secretary may
			 continue to authorize the competitive running event permitted since 1992 in the
			 vicinity of the Special Management Area and the Liberty Bell addition to the
			 Mount Sneffels Wilderness designated by section 2(a)(21) of the Colorado
			 Wilderness Act of 1993 (as added by section 3) in a manner compatible with the
			 preservation of the areas as wilderness.
			(b)Fish and
			 WildlifeNothing in this Act
			 affects the jurisdiction or responsibility of the State with respect to fish
			 and wildlife in the State.
			(c)No Buffer
			 Zones
				(1)In
			 generalNothing in this Act creates a protective perimeter or
			 buffer zone around covered land.
				(2)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 on land outside of the covered land can be seen or heard from within covered
			 land shall not preclude the conduct of the activity or use outside the boundary
			 of the covered land.
				(d)Maps and legal
			 descriptions
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary or the Secretary of the Interior, as appropriate, shall
			 file a map and a legal description of each wilderness area designated by
			 paragraphs (20) through (22) of section 2(a) of the Colorado Wilderness Act of
			 1993 (as added by section 3) and the Special Management Area with—
					(A)the Committee on
			 Natural Resources of the House of Representatives; and
					(B)the Committee on
			 Energy and Natural Resources of the Senate.
					(2)Force of
			 lawEach map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary or the Secretary of the Interior, as appropriate, may correct
			 clerical and typographical errors in each map and legal description.
				(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management and the Forest Service.
				(e)Acquisition of
			 land
				(1)In
			 generalThe Secretary or the Secretary of the Interior, as
			 appropriate, may acquire any land or interest in land within the boundaries of
			 the Special Management Area or the wilderness designated under paragraphs (20)
			 through (22) of section 2(a) of the Colorado Wilderness Act of 1993 (as added
			 by section 3) only through exchange, donation, or purchase from a willing
			 seller.
				(2)ManagementAny
			 land or interest in land acquired under paragraph (1) shall be incorporated
			 into, and administered as a part of, the wilderness or Special Management Area
			 in which the land or interest in land is located.
				(f)GrazingThe
			 grazing of livestock on covered land, if established before the date of
			 enactment of this Act, shall be permitted to continue subject to such
			 reasonable regulations as are considered necessary by the Secretary with
			 jurisdiction over the covered land, in accordance with—
				(1)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
				(2)the guidelines set
			 forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405) and H.R. 5487 of the 96th Congress (H. Rept.
			 96–617).
				(g)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the covered
			 land and the approximately 6,600 acres generally depicted on the map entitled
			 Proposed Naturita Canyon Mineral Withdrawal Area and dated January
			 26, 2010, is withdrawn from—
				(1)entry,
			 appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patent under mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				6.Technical
			 correctionSubtitle E of title
			 II of Public Law 111–11 (16 U.S.C. 460zzz et seq.) is amended—
			(1)by redesignating section 2408 (16 U.S.C.
			 460zzz–7) as section 2409; and
			(2)by inserting after section 2407 (16 U.S.C.
			 460zzz–6) the following:
				
					2408.Release
						(a)In
				generalCongress finds that, for the purposes of section 603(c)
				of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the
				portions of the Dominguez Canyon Wilderness Study Area not designated as
				wilderness by this subtitle have been adequately studied for wilderness
				designation.
						(b)ReleaseAny
				public land referred to in subsection (a) that is not designated as wilderness
				by this subtitle—
							(1)is no longer
				subject to section 603(c) of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1782(c)); and
							(2)shall be managed
				in accordance with this subtitle and any other applicable
				laws.
							.
			
